UNPUBLISHED

                       UNITED STATES COURT OF APPEALS
                           FOR THE FOURTH CIRCUIT


                                      No. 17-7658


UNITED STATES OF AMERICA,

                    Plaintiff - Appellee,

             v.

NASSER KAMAL ALQUZA,

                    Defendant - Appellant.



Appeal from the United States District Court for the Western District of North Carolina,
at Charlotte. Frank D. Whitney, Chief District Judge. (3:11-cr-00373-FDW-DSC-10)


Submitted: May 17, 2018                                           Decided: May 18, 2018


Before KING and AGEE, Circuit Judges, and HAMILTON, Senior Circuit Judge.


Affirmed by unpublished per curiam opinion.


Nasser Kamal Alquza, Appellant Pro Se.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

      Nasser Kamal Alquza seeks to appeal the district court’s order dismissing his

motion seeking collateral review of the order of forfeiture entered following his

conviction for cigarette trafficking and conspiracy to commit money laundering. On

appeal, Alquza reasserts his argument that the forfeiture order is invalid pursuant to

Honeycutt v. United States, 137 S. Ct. 1626 (2017). * The district court correctly noted

that Alquza’s collateral attack on the final forfeiture order was untimely and, in any

event, that Honeycutt addressed only forfeiture under 21 U.S.C. § 853(a)(1) (2012)—

which provides for joint and several liability for coconspirators in certain drug crimes—

and not forfeiture of property “involved in” money laundering under 18 U.S.C.

§ 982(a)(1) (2012), the basis on which the district court ordered forfeiture.        See

Honeycutt, 137 S. Ct. at 1632-35. Accordingly, we affirm. We dispense with oral

argument because the facts and legal contentions are adequately presented in the

materials before this court and argument would not aid the decisional process.

                                                                             AFFIRMED




      *
         We decline to address Alquza’s request to amend his presentence report, which
he raised for the first time on appeal.


                                            2